                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC; ARCH DIAMOND, LLC;
MOONSTONE DAIRY, LLC; and HENDRIKA
DAIRY, LLC,

                                Plaintiffs/Counter-Defendants,

v.                                                                       2:18-CV-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

                                Defendants/Counterclaimants.


            STIPULATED ORDER GRANTING JOINT MOTION TO ALLOW
                     LIMITED REOPENING OF DISCOVERY

        THIS MATTER, having come before the court on the Parties Joint Motion to Allow Limited

Reopening of Discovery [Doc 93], finds that the Motion is well-taken and shall be granted.

        WHEREFORE, it is hereby ordered that the discovery deadline of April 1, 2019, is extended

to May 10, 2019.

        IT IS SO ORDERED.



                                                        ___________________________
                                                        Kevin R. Sweazea
                                                        United States Magistrate Judge
